DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 120 with reference to Application Number:  PCT/CN2019/075067 filed on 2/14/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tam (US PGPub 2008/0095645) in view of Williams (US 4,758,228).
Regarding claim 1, Tam teaches a peristaltic pump (Fig. 2, 14), comprising: a casing (Fig. 4, 32), a motor (Fig. 4, 25), and a first conduit (Fig. 3, 53); wherein the casing defines therein a conduit opening (Fig. 3, 59), and the casing extends inwards to form an abutment portion (See Fig. 3; see paragraph 43, casing wall extends inward for the tubing to press against);  5
a rotational shaft of the motor is inserted into the casing (See Fig. 4, shaft 26 inserted into the casing), a wheel is mounted on the rotational shaft (Fig. 3, 43), and a groove is formed between the abutment portion and the wheel (see fig. 5; see paragraph 40 and 45, the tube is fitted between wall 54 and wheel 43); 
the first conduit is fitted into the groove (see paragraph 40), with two ends of the first conduit extending through the conduit opening (see Fig. 3; see paragraph 40, tube 53 extends through openings 59);  
10 the first conduit is flexible (see paragraphs 40 and 45, the tube is flexible to allow peristaltic action i.e. squeezing of the tube to convey the liquid) and the wheel is configured to press the first conduit into abutment against the abutment portion along with the rotation of the rotational shaft to enable the first conduit to deliver a liquid (see paragraph 45).
Tam does not teach an eccentric wheel mounted on the rotational shaft.
However, Williams teaches an analogous peristaltic pump (see Fig. 1 and col. 2, lines 9-12) wherein an eccentric wheel is mounted on the rotational shaft (see Fig. 3, 46; see col. 5, lines 1-3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wheel with rollers of Tam, to be an eccentric wheel mounted on the rotational shaft, as taught by Williamson, for the purpose of providing an improved peristaltic action that does not fully compress the tube and prevents small particles of tubing breaking off during extended use (see Williamson col. 1, lines 51-55).
Regarding claim 2, Tam, as modified by Williamson, further teaches wherein the eccentric wheel and the rotational shaft are connected in a manner of clamping slot connection (see Williamson Fig. 7 and col. 6, lines 3-20, the eccentric wheel 46 is slotted onto the drive shaft 84, the wheel is held in place by clamping of knob 96 onto the shaft over the wheel; additionally “clamping slot connection” appears to be applicant’s own term and is not described with further detail, thus Williamson teaches examiners BRI of the term being a slotted connection with a clamping element).
Regarding claim 3, Tam further teaches wherein the groove is in communication with the conduit opening (See Tam Fig. 3, groove within housing 51 connects to openings 59) and two ends of the first conduit extend out of the conduit opening at the same side of the casing (see Figs. 3 and 5, conduit openings 59 extend out of the same side of the casing).
Regarding claim 4, Tam further teaches wherein the casing defines therein an accommodation chamber (see Fig. 4, accommodation chamber formed within casing between upper portion 50 and lower portion 33), the casing defines therein an insertion hole in communication with the accommodation chamber (Fig. 3, hole 36 in lower portion 33) and one end of the rotational shaft of the motor is inserted into the insertion hole and extends into the accommodation chamber (see Fig. 4, shaft 26 inserted through hole in 33 and into the chamber formed within the casing; see also paragraphs 35-36).
Regarding claim 5, Tam further teaches wherein the casing comprising a first casing (see fig. 3, top portion 50) and a second casing (see Fig. 3, bottom portion 33) interconnected with each other (see fig. 4, showing casing assembled), the insertion hole is defined in the first casing (see Fig. 3, shaft hole 36 within bottom portion 33), and the first and the second casing are enclosed to form the accommodation chamber (see Fig. 4, chamber formed between the upper casing 50 and lower casing 33). 
Regarding claim 6, Tam teaches a care instrument (Tam teaches a device that emits steam, “care instrument” is a broad term toward intended use, the steam of Tam is used to clean and care for items, steam is also used in personal wellness aspect, such as skincare or to clear the airways), comprising: a mounting housing (Fig. 1, 10), a control component (Fig. 1, switch 17), a storage container configured to store a care product (Fig. 1, water tank 13), and a peristaltic pump (Fig. 1, 14); both the peristaltic pump and the control component being arranged within the mounting housing (see Fig. 1, pump and control component are within housing 10); , the peristaltic pump (Fig. 2, 14), comprising: a casing (Fig. 4, 32), a motor (Fig. 4, 25), and a first conduit (Fig. 3, 53); wherein the casing defines therein a conduit opening (Fig. 3, 59), and the casing extends inwards to form an abutment portion (See Fig. 3; see paragraph 43, inner wall of casing extends inward for the tubing to press against);  5
a rotational shaft of the motor is inserted into the casing (See Fig. 4, shaft 26 inserted into the casing), a wheel is mounted on the rotational shaft (Fig. 3, 43), and a groove is formed between the abutment portion and the wheel (see fig. 5; see paragraph 40 and 45, the tube is fitted between wall 54 and wheel 43); 
the first conduit is fitted into the groove (see paragraph 40), with two ends of the first conduit extending through the conduit opening (see Fig. 3; see paragraph 40, tube 53 extends through openings 59);  
10 the first conduit is flexible (see paragraphs 40 and 45, the tube is flexible to allow peristaltic action i.e. squeezing of the tube to convey the liquid) and the wheel is configured to press the first conduit into abutment against the abutment portion along with the rotation of the rotational shaft to enable the first conduit to deliver a liquid (see paragraph 45).
Tam does not teach an eccentric wheel mounted on the rotational shaft.
However, Williams teaches an analogous peristaltic pump (see Fig. 1 and col. 2, lines 9-12) wherein an eccentric wheel is mounted on the rotational shaft (see Fig. 3, 46; see col. 5, lines 1-3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wheel with rollers of Tam, to be an eccentric wheel mounted on the rotational shaft, as taught by Williamson, for the purpose of providing an improved peristaltic action that does not fully compress the tube and prevents small particles of tubing breaking off during extended use (see Williamson col. 1, lines 51-55).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tam (US PGPub 2008/0095645) in view of Williams (US 4,758,228) as applied to claim 6 above, and further in view of Eberlein (US PGPub 2014/0219701).
Regarding claim 10, Tam, as modified, teaches all previous elements of the claim as stated above. Tam does not teach wherein one end of the storage container is provided with a check valve configured to balance air pressure within the storage container.
However, Eberlein teaches analogous care device for applying product (see abstract and Fig. 1) wherein one end of the storage container is provided with a check valve configured to balance air pressure within the storage container (see paragraph 33).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the container of Tam to include a check valve at . 


Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. (US 6,911,010) in view of Tam (US PGPub 2008/0095645), and further in view of Williams (US 4,758,228).
Regarding claim 1, Dirks teaches a peristaltic pump (see Fig. 5, 100; see col. 6, lines 57-64), comprising: a casing (Fig. 5, upper portion 112, lower portion 108 form a casing between), and a first conduit (Fig. 5, 120); wherein the casing defines therein a conduit opening (Fig. 5, 116), and the casing extends inwards to form an abutment portion (see fig. 5, casing has a width that extends inwards for the tubing to press against; see col. 6, lines 57-64);  5
a rotational shaft is inserted into the casing (See Fig. 5, shaft 140 inserted into the casing; see col. 6, line 65- col. 7, line5; the shaft 140 is the mechanism for rotation within the pump to perform the peristaltic pumping action), a wheel is mounted on the rotational shaft (Fig. 5, roller 138 mounted on plate 130 mounted to shaft), and a groove is formed between the abutment portion and the wheel (see fig. 5, raceway 118; see col. 6, lines 57-64, tubing fitted between roller 138 and side wall of casing 108, fitting within a groove); 
the first conduit is fitted into the groove (see col. 6, lines 39-46 and 57-64, tubing fitted between roller 138 and side wall of casing 108, in the raceway 118), with two ends of the first conduit extending through the conduit opening (see Fig. 5, conduit 120 extends out through opening 116);  
10 the first conduit is flexible (see col. 6, lines 39-40) and the wheel is configured to press the first conduit into abutment against the abutment portion along with the rotation of the rotational shaft to enable the first conduit to deliver a liquid (see col. 6, lines 57-64).
Dirks does not teach a peristaltic pump comprising a motor.
However, Tam teaches an analogous a motorized peristaltic pump (see Fig. 3 and abstract) comprising a motor (Fig. 4, 25).
Dirks teaches that a powered peristaltic pump is a contemplated alternative to the manual action embodiment shown (see col. 5, lines 27-29). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Dirks to be powered by a motor, as taught by Tam, for the purpose of automating the pumping action and making it easier for the user to use the pump to dispense product. 
Dirks further does not teach an eccentric wheel mounted on the rotational shaft.
However, Williams teaches an analogous peristaltic pump (see Fig. 1 and col. 2, lines 9-12) wherein an eccentric wheel is mounted on the rotational shaft (see Fig. 3, 46; see col. 5, lines 1-3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wheel with rollers of Tam, to be an eccentric wheel mounted on the rotational shaft, as taught by Williamson, for the purpose of providing an improved peristaltic action that does not fully compress the tube and prevents small particles of tubing breaking off during extended use (see Williamson col. 1, lines 51-55).
Regarding claim 2, Dirks, as modified by Williamson, further teaches wherein the eccentric wheel and the rotational shaft are connected in a manner of clamping slot connection (see Williamson Fig. 7 and col. 6, lines 3-20, the eccentric wheel 46 is slotted onto the drive shaft 84, the wheel is held in place by clamping of knob 96 onto the shaft over the wheel; additionally “clamping slot connection” appears to be applicant’s own term and is not described with further detail, thus Williamson teaches examiners BRI of the term being a slotted connection with a clamping element).
Regarding claim 3, Dirks further teaches wherein the groove is in communication with the conduit opening (See Dirks Fig. 5, groove within housing 108 connects to opening 116) and two ends of the first conduit extend out of the conduit opening at the same side of the casing (see Figs 5, both ends of conduit 120 extend out of the same side of the casing).
Regarding claim 4, Tam further teaches wherein the casing defines therein an accommodation chamber (see Fig. 5, accommodation chamber formed within casing between upper portion 112 and lower portion 108), the casing defines therein an insertion hole in communication with the accommodation chamber (Fig. 5, hole 114 in lower portion 108) and one end of the rotational shaft of the motor is inserted into the insertion hole and extends into the accommodation chamber (see Fig. 5, as modified, the shaft of the motor of Tam would extend through the middle of the chamber and through hole 114 where previous shaft 140 extended through).
Regarding claim 5, Tam further teaches wherein the casing comprising a first casing (see fig. 5 top portion 112) and a second casing (see Fig. 5, bottom portion 108) interconnected with each other (see fig. 5, casing assembles together), the insertion hole is defined in the first casing (see Fig. 5, shaft hole 114 within bottom portion 108), and the first and the second casing are enclosed to form the accommodation chamber (see Fig. 5, chamber formed between the upper casing 112 and lower casing 108). 
Regarding claim 6, Dirks teaches a care instrument (see abstract, Dirks teaches a massaging device, it is noted that “care instrument” is a broad term toward intended use), comprising: a mounting housing (Fig. 1,12), a control component (Fig. 1, PCB 78), a storage container configured to store a care product (Fig. 1, container 54), and a peristaltic pump (see Figs 1 and 5, pump 100); both the peristaltic pump and the control component being arranged within the mounting housing (see Fig. 1, pump and control component are within housing 12); the peristaltic pump (see Fig. 5, 100; see col. 6, lines 57-64), comprising: a casing (Fig. 5, upper portion 112, lower portion 108 form a casing between), and a first conduit (Fig. 5, 120); wherein the casing defines therein a conduit opening (Fig. 5, 116), and the casing extends inwards to form an abutment portion (see fig. 5, casing has a width that extends inwards for the tubing to press against; see col. 6, lines 57-64);  5
a rotational shaft is inserted into the casing (See Fig. 5, shaft 140 inserted into the casing; see col. 6, line 65- col. 7, line5; the shaft 140 is the mechanism for rotation within the pump to perform the peristaltic pumping action), a wheel is mounted on the rotational shaft (Fig. 5, roller 138 mounted on plate 130 mounted to shaft), and a groove is formed between the abutment portion and the wheel (see fig. 5, raceway 118; see col. 6, lines 57-64, tubing fitted between roller 138 and side wall of casing 108, fitting within a groove); 
the first conduit is fitted into the groove (see col. 6, lines 39-46 and 57-64, tubing fitted between roller 138 and side wall of casing 108, in the raceway 118), with two ends of the first conduit extending through the conduit opening (see Fig. 5, conduit 120 extends out through opening 116);  
10 the first conduit is flexible (see col. 6, lines 39-40) and the wheel is configured to press the first conduit into abutment against the abutment portion along with the rotation of the rotational shaft to enable the first conduit to deliver a liquid (see col. 6, lines 57-64).
Dirks does not teach a peristaltic pump comprising a motor.
However, Tam teaches an analogous a motorized peristaltic pump (see Fig. 3 and abstract) comprising a motor (Fig. 4, 25).
Dirks teaches that a powered peristaltic pump is a contemplated alternative to the manual action embodiment shown (see col. 5, lines 27-29). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Dirks to be powered by a motor, as taught by Tam, for the purpose of automating the pumping action and making it easier for the user to use the pump to dispense product. 
Tam does not teach an eccentric wheel mounted on the rotational shaft.
However, Williams teaches an analogous peristaltic pump (see Fig. 1 and col. 2, lines 9-12) wherein an eccentric wheel is mounted on the rotational shaft (see Fig. 3, 46; see col. 5, lines 1-3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wheel with rollers of Tam, to be an eccentric wheel mounted on the rotational shaft, as taught by Williamson, for the purpose of providing 
Regarding claim 7, Dirks further teaches wherein 20the care instrument further comprises a massage component (Fig. 1, vibrator motor 84), the mounting housing defines therein a mounting chamber (see Fig. 1, mounting chamber being the interior of the device 10 within the housing components), and the mounting chamber comprises a massage head chamber (see Fig. 2, pocket 34 which receives the massage head; see also col. 4, lines 25-34), a massage component chamber, and a liquid delivery chamber in sequential communication (see annotated Fig. 2 below) ; the control component, the storage container, and the peristaltic pump are all disposed 25within the liquid delivery chamber (see annotated fig. 2 below, liquid delivery chamber being the upper portion of the interior); and the massage component is disposed within the massage component chamber (see annotated fig. 2 below).

    PNG
    media_image1.png
    308
    857
    media_image1.png
    Greyscale

Annotated Fig. 2 of Dirks

Regarding claim 8, Dirks further teaches wherein the massage component chamber defines therein an outlet (see annotated Fig. above and see Fig. 4, massage component , and the second end of the first conduit communicates with 30the outlet (see col 7, lines 47-51, tubing of conduit communicates with outlet 50).
Regarding claim 9, Dirks further teaches wherein the massage head chamber is further provided therein with a temperature control component (see annotated Fig. 2 above and Fig. 3, massage head chamber has heated pad 28), and the temperature control component is in electrical connection with the control component (see col. 5, lines 34-46, heated pad electrically connected to PCB).
Regarding claim 11, Dirks further teaches wherein the care instrument comprises:  10a massage head, a first mounting body, a second mounting body, and a third mounting body (see annotated Fig. 1 of Dirks below); the first mounting body, the second mounting body, and the massage head are enclosed to form the mounting housing (see annotated Fig. 1 below, all components come together to form housing 10); the second mounting body defines therein a mounting slot corresponding to the position of the storage container (see annotated Fig. 1 below, slot formed in second mounting body to receive storage container 54), and the third mounting body is detachably disposed outside the second mounting body and configured to cover the mounting 15slot (see annotated Fig. 1 below, removable cover 70 fits over slot).

    PNG
    media_image2.png
    808
    740
    media_image2.png
    Greyscale

Annotated Fig. 1 of Dirks
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. (US 6,911,010) in view of Tam (US PGPub 2008/0095645), and further in view of Williams (US 4,758,228), applied to claim 6 above, and further in view of Eberlein (US PGPub 2014/0219701).
Regarding claim 10, Dirks, as modified, teaches all previous elements of the claim as stated above. Dirks does not teach wherein one end of the storage container is provided with a check valve configured to balance air pressure within the storage container.
However, Eberlein teaches analogous care device for applying product (see abstract and Fig. 1) wherein one end of the storage container is provided with a check valve configured to balance air pressure within the storage container (see paragraph 33).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the container of Dirks to include a check valve at one end to prevent reverse intake flow of air or other substances that might contaminate the product in the container (see paragraph 33 of Eberlein). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. (US 6,911,010) in view of Tam (US PGPub 2008/0095645), and further in view of Williams (US 4,758,228) as applied to claim 9 above, and further in view of Straka et al. (US PGPub 2017/0367543).
Regarding claim 12, Dirks, as modified, further teaches wherein the liquid delivery chamber is further provided with a power supply device (Fig. 1, power supply 26) configured to supply power to the control component, the temperature control component, the massage component, and the peristaltic 20pump (see col. 3, line 64- col. 4, line7, the battery supplies power to the device, as modified by Tam, the pump is connected to the power source for the device as Tam’s motor is connected to the power source for the device); the power supply device comprises: a rechargeable battery 
Dirks does not teach a wireless charging device; and the wireless charging device is in electrical connection with the rechargeable battery.
However, Straka teaches an analogous handheld care device (see abstract and Fig. 1) wherein the power supply (Fig. 1, 116) device comprises: a rechargeable battery and a wireless charging device; and the wireless charging device is in electrical connection with the rechargeable battery (see paragraph 62).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the power supply of Dirks to include a wireless charging device for the batteries, as taught by Straka, as wireless charging means are known in the art for recharging batteries for powered massage devices (see paragraph 62 of Straka).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zuwen et al. (CN208831212) which discloses a miniature peristaltic pump; Nasu et al. (US PGPub 2018/0352934) which discloses a beatify device with a peristaltic pump; Bonneyrat (US PGPub 2008/0125682) which discloses a handheld massager that dispenses product; Hendler et al. (US 10,058,351) which discloses a powered handheld massager.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785